Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/222,637 filed on April 5, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Submitted Information disclosure statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed. Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, US 2010/0039918 A1 (Tanaka) in view of Horikawa., US 2009/0103151 A1 (Horikawa).
With respect to claim 1, Tanaka discloses a method of display projection [abstract, FIG. 1] comprising: splitting light [FIG. 1, light sourced by diode laser 10, par. 38], by a first beam splitter [FIG. 1, element 17, par. 38], along a main light path [FIG. 1] and a highlight path [FIG. 1]; modulating the light along the highlight path, by a spatial light modulator [FIG. 1, element 14 (SLM), par. 38], to generate a highlight light [FIG. 1]; sending, by the spatial light modulator, at least a portion of the highlight light to a second beam splitter [FIG. 1, element 21, par. 38] along the highlight path [FIG. 1]; and combining, by the second beam splitter, the portion of the highlight light from the highlight path and the light from the main light path to form a projection image [FIG. 1, light passing through lens 35, mirror 36, lens 37 and captured by CMOS camera 38, par. 38] including at least one highlight feature [the light includes features on optical member SLM 14]. But disclosure of Tanaka, while disclosing all the elements of the claim, is directed to recording a hologram, as opposed to displaying the hologram. However, Horikawa discloses an apparatus and method for converting image data to hologram and displaying said hologram [abstract, pars. 21-24]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Tanaka with Horikawa with the motivation to devise a method and apparatus to display the image produced by Tanaka [Horikawa: pars. 21-24].
With respect to claim 2, Tanaka, in view of Horikawa, disclose all the limitations of claim 1 and further discloses receiving, by a controller [FIG. 1, control unit 40 in communication with SLM 14, par. 45], image data of the projection image including image data of the at least one highlight feature [FIG. 1, control unit 40 includes a signal processing circuit for processing a signal from the CMOS camera 38 and outputs the processed signal to an external device, par. 45]; and sending control signals to the spatial light modulator [par. 45 – see comments in the above], by the controller, for sending the portion of the highlight light to be combined with the light from the main light path at the second beam splitter to form the projection image including the at least one highlight feature [par. 45 – see comments in the above].
With respect to claim 3, Tanaka, in view of Horikawa, disclose all the limitations of claim 2 and further discloses polarizing the light emitted from a light source by a rotatable polarizer [FIG. 1, polarizing beam splitter (PBS) 17, par. 38]; and sending control signals to the rotatable polarizer, by the controller [FIG. 1, control unit 40, par. 45], for controlling an amount of the light to be split to the highlight path from the main light path [FIG, 1, control unit 45 is in communication with SLM 14 and PBS 17 – disclosure of Tanaka is broadly interpreted such that PBS may include both a rotating as well as a fixed PBS; furthermore, a person of ordinary skill in the art would have been able to interchangeably use a fixed PBS and a rotating PBS].  
With respect to claim 4, Tanaka, in view of Horikawa, disclose all the limitations of claim 2 and further discloses polarizing the light emitted from a light source by a fixed polarizer [FIG. 1, polarizing beam splitter (PBS) 17, par. 38]; and sending control signals to the spatial light modulator, by the controller [FIG. 1, control unit 40, par. 45], for controlling an amount of the light to be dumped from the highlight path [FIG, 1, control unit 45 is in communication with SLM 14 and PBS 17 – noting that a person of ordinary skill in the art would have been able to interchangeably use a fixed PBS and a rotating PBS].
With respect to claim 7, Tanaka, in view of Horikawa, disclose all the limitations of claim 2 and further discloses wherein the spatial light modulator is a holographic spatial light modulator [FIG. 1, par. 38] including a partial beam splitter [FIG. 1, element 17, par. 38] and a lens [FIG. 1, lens 18].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Horikawa, as applied to claim 1, and further in view of Kasazumi et al., US 2011/0292350 A1 (Kasazumi).
With respect to claim 5, Tanaka, in view of Horikawa, disclose all the limitations of claim 1 and further discloses polarizing the light emitted from a light source by a polarizer [FIG. 1, PBS 17, par. 38]. But Tanaka and Horikawa, alone or in combination, do not disclose use of a light/laser beam expander. However, Kasazumi discloses expanding the light from the polarizer by a beam expander [FIG. 30 – noting that use of a beam expander is well-known in the art; see also FIG. 18, par. 109: “Lights emitted from a red laser light source 1a, a green laser light source 1b and a blue laser light source 1c are expanded in horizontal direction by concave lenses 8 to irradiate a MEMS mirror 9”]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Tanaka and Horikawa with Kasazumi with the motivation to devise a method and apparatus to employ a beam expander to expand the light from the PBS [Kasazumi: par. 109].
With respect to claim 6, Tanaka, in view of Horikawa, disclose all the limitations of claim 1. Furthermore, Kasazumi discloses wherein the spatial light modulator includes a MEMS (Micro- Electro-Mechanical System) array and an integrating rod [par. 109 – integrating rod is a critical element of MEMS without which the MEMS mirrors are incapable of performing their functions]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Tanaka and Horikawa with Kasazumi with the motivation to devise a method and apparatus to employ a beam expander to expand the light from the PBS [Kasazumi: par. 109].

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Machida et al., US 2014/0340286 A1, discloses display device using hologram diffraction gratings.
Xia et al., WO 2017/054342 A1, discloses holographic projection method and apparatus.
Lee et al., US 6,535,472 B1, discloses hologram recording apparatus.
Christmas et al., US 2015/0346491 A1, discloses holographic image projection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485